












 














ASSET ACQUISITION AGREEMENT


Between


INFORMATION ARCHITECTS CORPORATION
And
SYNERGISTIC INVESTMENTS, &
IFGT-SI  INTERNATIONAL FUNDING GROUP TRUST












Dated June 16, 2005












 













ASSET ACQUISITION AGREEMENT


THIS ASSET ACQUISITION AGREEMENT (hereinafter referred to as this "Agreement")
is entered into as of this 16th day of June, 2005 by and between INFORMATION
ARCHITECTS CORPORATION (IACH as to this agreement)a North Carolina Corporation
(hereinafter referred to as “IACH”) and Synergistic Investments “SI” and IFGT-SI
International Funding Group Trust (IFGT-SI as to this agreement)) a Delaware
Trust (hereinafter referred to as "IFGT-SI "), upon the following premises:
 
Premises




WHEREAS, INFORMATION ARCHITECTS CORPORATION is a publicly held corporation
organized under the laws of North Carolina;


  


WHEREAS, Management of the constituent corporations have determined that it is
in the best interest of the parties that IACH acquire a percentage of ownership
of IFGT-SI, as defined in the attached schedules, in exchange for the issuance
of certain shares of IACH (the "Exchange).
 
Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, it is hereby agreed as follows:

ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF IFGT-SI


As an inducement to, and to obtain the reliance of IACH, except as set forth on
the IFGT-SI Schedules (as hereinafter defined), IFGT-SI represents and warrants
as follows:


Section 1.01 Organization. IFGT-SI is a trust duly organized, validly existing,
and in good standing under the laws of Delaware and has the corporate power and
is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, including qualification to do business as a
foreign corporation in the states or countries in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification, except where failure to be so qualified would not
have a material adverse effect on its business. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of IFGT-SI’S Trust documents, or
otherwise to authorize the execution and delivery of this Agreement. IFGT-SI has
full power, authority, and legal right and has taken all action required by law
and otherwise to consummate the transactions herein contemplated.






Section 1.01 Title and Related Matters. IFGT-SI has good and marketable title to
the Oil and Gas Lease with James Thronburg dated August 27, 2001 free and clear
of all liens, pledges, charges, or encumbrances. IFGT-SI owns, free and clear of
any liens, claims, encumbrances, royalty interests, or other restrictions or
limitations of any nature whatsoever, any and all products it is currently
manufacturing, including the underlying technology and data, and all procedures,
techniques, marketing plans, business plans, methods of management, or other
information utilized in connection with IFGT-SI and IFGT-SI has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, propriety
techniques, trademarks, service marks, trade names, or copyrights which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a materially adverse effect on the business,
operations, financial condition, income, or business prospects of IFGT-SI or any
material portion of its properties, assets, or rights.




Section 1.02 Contracts. There are no "material" contracts, agreements,
franchises, license agreements, debt instruments or other commitments to which
IFGT-SI is a party or by which it or any of its patents, assets, products,
technology, or properties are bound other than those incurred in the ordinary
course of business (as used in this Agreement, a "material" contract, agreement,
franchise, license agreement, debt instrument or commitment is one which (i)
will remain in effect for more than six (6) months after the date of this
Agreement or (ii) involves aggregate obligations of at least twenty five
thousand dollars ($25,000);



a)  
All contracts, agreements, franchises, license agreements, and other commitments
to which IFGT-SI is a party or by which its properties are bound and which are
material to the operations of IFGT-SI taken as a whole are valid and enforceable
by IFGT-SI in all respects, except as limited by bankruptcy and insolvency laws
and by other laws affecting the rights of creditors generally;

b)  
IFGT-SI is not a party to or bound by, and the properties of IFGT-SI are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award which materially and adversely affects, the business
operations, properties, assets, or condition of IFGT-SI; and

c)  
IFGT-SI is not a party to any agreement, contract, or indenture relating to the
borrowing of money, guaranty of any obligation, other than one on which IFGT-SI
is a primary obligor, for the borrowing of money or otherwise, excluding
endorsements made for collection and other guaranties of obligations which, in
the aggregate do not exceed more than one year or providing for payments in
excess of $25,000 in the aggregate; (vi) collective bargaining agreement; or
agreement with any present or former officer or director of IFGT-SI .



Section 1.03 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute an event of default
under, or terminate, accelerate or modify the terms of any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which IFGT-SI is a party or to which any of its properties or operations are
subject.


Section 1.04 Governmental Authorizations. Except as set forth in the IFGT-SI
Schedules, IFGT-SI has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date hereof. Except for compliance
with federal and state securities and corporation laws, as hereinafter provided,
no authorization, approval, consent, or order of, or registration, declaration,
or filing with, any court or other governmental body is required in connection
with the execution and delivery by IFGT-SI of this Agreement and the
consummation by IFGT-SI of the transactions contemplated hereby.
Section 1.05 Valid Obligation. This Agreement and all agreements and other
documents executed by IFGT-SI in connection herewith constitute the valid and
binding obligation of IFGT-SI, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.
 
ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF IACH


As an inducement to, and to obtain the reliance of IFGT-SI and the IFGT-SI
Shareholders, IACH represents and warrants as follows:


Section 2.01 Organization. IACH is a corporation duly organized, validly
existing, and in good standing under the laws of the North Carolina and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted, and except where failure to
be so qualified would not have a material adverse effect on its business, there
is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not, violate
any provision of IACH's certificate of incorporation or bylaws. IACH has taken
all action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and IACH
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.


Section 2.03 Securities Filings; Financial Statements.


(a) IACH is required to file forms or reports with the Securities and Exchange
Commission and is in compliance with all such requirements.
Section 2.04 Information. The information concerning IACH set forth in this
Agreement and the IACH SEC filings are complete and accurate in all material
respects and do not contain any untrue statements of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, IACH has
fully disclosed in its filings to IFGT-SI (through this Agreement or the IACH
Schedules) all information relating to matters involving IACH or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $25,000 liability or
diminution in value, (ii) have led or may lead to a competitive disadvantage on
the part of IACH or (iii) either alone or in aggregation with other information
covered by this Section, otherwise have led or may lead to a material adverse
effect on the transactions contemplated herein or on IACH, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


Section 2.05 Absence of Certain Changes or Events. Except as disclosed in its
filings or permitted in writing by IFGT-SI, since the date of the most recent
IACH filings:


(a) There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of IACH or (ii) any damage,
destruction or loss to IACH (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
IACH;


(b) IACH has not (i) amended its certificate of incorporation or bylaws; (ii)
declared or made, or agreed to declare or make any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are outside of the ordinary
course of business or material considering the business of IACH; (iv) made any
material change in its method of management, operation, or accounting; (v)
entered into any transactions or agreements other than in the ordinary course of
business; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment or arrangement,
made to, for or with its officers, directors, or employees;


(c) IACH has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent IACH
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1000), or canceled, or agreed to cancel, any debts or claims (except debts
or claims which in the aggregate are of a value less than $1000); (v) made or
permitted any amendment or termination of any contract, agreement, or license to
which it is a party if such amendment or termination is material, considering
the business of IACH..


(d) To the best knowledge of IACH, it has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
IACH.


Section 2.06 Title and Related Matters. IACH has good and marketable title to
all of its properties, inventory, interest in properties, and assets, real and
personal, which are reflected in the most recent IACH balance sheet or acquired
after that date (except properties, inventory, interest in properties, and
assets sold or otherwise disposed of since such date in the ordinary course of
business), free and clear of all liens, pledges, charges, or encumbrances except
(a) statutory liens or claims not yet delinquent; (b) such imperfections of
title and easements as do not and will not materially detract from or interfere
with the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties; and (c) as described in the IACH Schedules. Except as set forth in
the IACH Schedules, IACH owns, free and clear of any liens, claims,
encumbrances, royalty interests, or other restrictions or limitations of any
nature whatsoever, any and all products it is currently manufacturing, including
the underlying technology and data, and all procedures, techniques, marketing
plans, business plans, methods of management, or other information utilized in
connection with IACH'S business. Except as set forth in the IACH Schedules, no
third party has any right to, and IACH has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, propriety techniques,
trademarks, service marks, trade names, or copyrights which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a materially adverse effect on the business, operations, financial
condition, income, or business prospects of IACH or any material portion of its
properties, assets, or rights.


Section 2.07 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge IACH after reasonable
investigation, threatened by or against IACH or affecting IACH or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in it’s filings. IACH has no knowledge of any default on its
part with respect to any judgment, order, writ, injunction, decree, award, rule
or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.


Section 2.09 Material Contract Defaults. IACH is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of IACH and there is no event of default in any material respect under
any such contract, agreement, lease, or other commitment in respect of which
IACH has not taken adequate steps to prevent such a default from occurring
except as disclosed in it’s filings.


Section 2.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which IACH is a party or to
which any of its assets or operations are subject.


Section 2.11 Governmental Authorizations. IACH has all licenses, franchises,
permits, and other governmental authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, of registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by IACH of this Agreement and the consummation by IACH of the
transactions contemplated hereby.


Section 2.12 Compliance With Laws and Regulations. To the best of its knowledge,
IACH has complied with all applicable statutes and regulations of any federal,
state, or other applicable governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets or condition of IACH or except to the
extent that noncompliance would not result in the occurrence of any material
liability. This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.


Section 2.13 Insurance. All of the properties of IACH are not insured for their
replacement cost.


Section 2.14 Approval of Agreement. The board of directors of IACH has
authorized the execution and delivery of this Agreement by IACH


Section 2.15 Material Transactions or Affiliations. Except as disclosed herein
and in the IACH Schedules, there exists no contract, agreement or arrangement
between IACH and any predecessor and any person who was at the time of such
contract, agreement or arrangement an officer or director. IACH has no
commitment, whether written or oral, to lend any funds to, borrow any money
from, or enter into any other transaction with, any such affiliated person.
Section 2.16 Valid Obligation. This Agreement and all agreements and other
documents executed by IACH in connection herewith constitute the valid and
binding obligation of IACH, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




ARTICLE III
PLAN OF EXCHANGE


Section 3.01 The Exchange IFGT-SI shall assign, transfer and deliver, free and
clear of all liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, FIFTY-ONE PERCENT AND ONE HALF (51.5 %) of
the Oil and Gas Lease with James Thronburg dated August 27, 2001 . In exchange
for the transfer of SAID Oil and Gas Lease Interest by the IFGT-SI Shareholders,
IACH shall issue to the IFGT-SI Shareholders: 415,000,000 IACH Common Shares
Voting rights of said shares shall remain with the current board of Directors
for a period of one year or next annual shareholders meeting not to exceed June
1st 2006.unless agreed to by the parties of this transaction, (b) IACH shall
issue to Oil Energy Corporation 100,000,000 IACH Common Shares, (c) IACH shall
issue to Gas Energy Corporation 100,000,000 IACH Common Shares, (d) IACH shall
issue to Gas and Oil Corporation 35,000,000 IACH Common Shares, (e) 48,000,000
of Preferred Series F shares as Amended per the bylaws of IACH. Said Preferred
shares convert at 1:1 (1 Preferred to 1 common) with no voting rights.  (c)
IFGT-SI shareholders shall hold a conversion right of said Preferred shares
series F to convert said shares into IACH Common Shares when the common stock
trading price is $1.00 per share.


For purposes of this Agreement, all accounting terms such as "assets",
"tangible", "liabilities", "net income", etc. shall be determined by reference
to U.S. generally accepted accounting principles, consistently applied, as
interpreted or modified by Regulation S-X promulgated under the Securities
Exchange Act of 1934, and shall not include the cumulative effect of accounting
changes, changes or additional resulting from the transactions contemplated
hereby, changes in accounting principles.


Section 3.02 Closing. The closing ("Closing") of the transactions contemplated
by this Agreement, the closing documents, and any other changes or amendments as
agreed, shall be on a date and at such time as the parties may agree ("Closing
Date") but not later than June 22, 2005 (Closing date), Such Closing shall take
place at a mutually agreeable time and place with IACH.


Section 3.03 Closing Events. At the Closing IACH and IFGT-SI shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, rulings or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby


Section 3.04 Termination. This Agreement may be terminated by the board of
directors of either IACH or IFGT-SI at any time prior to the Closing Date. If
this Agreement is terminated, this Agreement shall be of no further force or
effect, and no obligation, right or liability shall arise hereunder and each
respective party shall bear its own costs.


ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01 Access to Properties and Records. IACH and IFGT-SI will each afford
to the officers and authorized representatives of the other full access to the
properties, books and records of IACH or IFGT-SI, as the case may be, in order
that each may have a full opportunity to make such reasonable investigation as
it shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of IACH or IFGT-SI, as the case may be, as the
other shall from time to time reasonably request. Without limiting the
foregoing, as soon as practicable after the end of each fiscal quarter (and in
any event through the last fiscal quarter prior to the Closing Date), each party
shall provide the other with quarterly internally prepared and un-audited
financial statements.


Section 4.02 Delivery of Books and Records. IFGT-SI shall deliver all paperwork
as to the oil and gas leases at closing.


Section 4.03 Third Party Consents and Certificates. IACH and IFGT-SI agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.
Section 4.04 Indemnification.


(a) IFGT-SI hereby agrees to indemnify IACH and each of the officers, agents and
directors of IACH as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentations made under Article I of this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.


(b) IACH hereby agrees to indemnify IFGT-SI and each of the officers, agents,
and directors of IFGT-SI and each of the IFGT-SI Shareholders as of the date of
execution of this Agreement against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on any inaccuracy appearing in
or misrepresentation made under Article II of this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


 
MISCELLANEOUS




Section 5.01 Brokers. IACH and IFGT-SI agree that, except for William Craig and
Gerald Latullip there were no finders or brokers involved in bringing the
parties together or who were instrumental in the negotiation, execution or
consummation of this Agreement. The consultant herein shall be vested and
consulting fees due upon the signing of this agreement not as to the closing and
all fees shall be due and payable as per contracts. IACH and IFGT-SI each agree
to indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder's fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.


Section 5.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Florida without giving effect to principles of conflicts of law thereunder. Each
of the parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Agreement shall
be brought exclusively in the federal courts of the United States, (b) by
execution and delivery of this Agreement, irrevocably submits to and accepts,
with respect to any such action or proceeding, generally and unconditionally,
the jurisdiction of the aforesaid court, and irrevocably waives any and all
rights such party may now or hereafter have to object to such jurisdiction.


Section 5.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:




If to IACH, to:    INFORMATION ARCHITECTS CORPORATION
                5229 NW 33rd Avenue
                Fort Lauderdale Fl 33009




If to IFGT-SI, to    IFGT-SI 
 


with copies to:  WILLIAM CRAIG
                4960 Rothschild Drive
                Coral Springs Fl, 33067


 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 5.04 Attorney's Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


Section 5.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.


Section 5.06 Third Party Beneficiaries. This contract is strictly between IACH
and IFGT-SI, and, except as specifically provided, no director, officer,
stockholder (other than the IFGT-SI Shareholders), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.


Section 5.07 Expenses. Each of IACH and IFGT-SI will bear their own respective
expenses, including legal, accounting and professional fees, incurred in
connection with the Exchange or any of the other transactions contemplated
hereby.


Section 5.08 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.


Section 5.09 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.


Section 5.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
Section 5.11 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 5.12 Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.






THE REST OF THIS PAGE IS INTENTIONALLY BLANK


SIGNATURE PAGE




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.








INFORMATION ARCHITECTS CORPORATION.


BY: /s/ William Overhulser,
William Overhulser,
President/COO






 IFGT-SI


BY: [Edward] Michael Porrazzo
[Edward] Michael Porrazzo
Chief Executive Officer


 



